Citation Nr: 1514479	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-06 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss, to include status as a Veteran based on eligible service for such benefit.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Fields, Counsel




INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from February 1961 to August 1961, and he had subsequent service in the U.S. Army Reserves.  Although he has no active duty service, as discussed below, Veteran status is nevertheless established based on disability as a result of injury during his ACDUTRA service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO denied the Veteran's service connection claim for hearing loss based on a finding that he did not have eligible service, in that he did not serve on active duty for at least 24 continuous months and was not injured during his period of ACDUTRA service to result in disability.  

Prior to the denial, the RO had obtained a VA examination regarding the service connection claim, and the Veteran had submitted lay statements in support of his claim.  As such, the RO essentially adjudicated the service connection claim as well.  Moreover, as the Board's decision herein is a full grant of the benefit sought, namely, service connection for hearing loss, there is no prejudice to the Veteran by the Board adjudicating the service connection claim on the merits at this time.  


FINDING OF FACT

The Veteran's current bilateral hearing loss disability was incurred as a result of injury during ACDUTRA service.


CONCLUSION OF LAW

The criteria for Veteran status and service connection for hearing loss are met.  38 U.S.C.A. §§ 101(24), 106, 1110, 11131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is considered a veteran for VA disability benefits purposes and is entitled to service connection for his current bilateral hearing loss disability based on hazardous noise exposure during his period of active duty for training (ACDUTRA) from February 1961 to August 1961.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There are also presumptive provisions relating to chronic disability, including sensorineural hearing loss as interpreted by VA; however, these provisions do not apply where there is no period of active duty service, as in this case. 

Preliminarily, veteran status must be established.  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); 38 C.F.R. § 3.6(a).  

An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).

If there is an approximate balance of positive and negative evidence in any aspect of the claim, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  This standard also applies to the question of establishing veteran status.  Donnellan v. Shinseki, 24 Vet. App. 167, 175 (2010).  

Here, the Veteran has made competent and consistent reports regarding the nature of his in-service and post-service noise exposure, the timing of his hearing loss symptoms and treatment, and what providers have told him over the years.  See statements in September 2010, November 2010, November 2011, January 2013; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Specifically, the Veteran has reported that he was trained as a cannoneer during service and frequently fired 105 and 155 mm howitzers while in very close proximity to the howitzers and without hearing protection during ACDUTRA in 1961.  He continued with periodic Reserves service until November 1966.  

These reports are consistent with the available service records.  A DD Form 214 shows ACDUTRA service from February 1961 to August 1961, with a military occupational specialty of field artillery basic, and an honorable discharge with transfer to the U.S. Army Reserves.  The Veteran has also submitted a certificate of honorable discharge from the U.S. Army dated in November 1966.

The Veteran states that he did not become aware of his hearing loss immediately, but that he noticed hearing loss symptoms in the early 1970s and sought private treatment in the late 1970s from a provider who is now deceased.  The Veteran delayed getting hearing aids until about 1990, and he has used hearing aids ever since that time and his hearing has steadily progressed over time.  He states that he has avoided hunting and uses ear plugs whenever performing activities involving loud noises to avoid further aggravating his hearing loss.  

The Veteran reports that his private provider in the late 1970s told him at that time that he should learn to read lips because he would likely have major hearing problems later in life.  He also states that he has been told on multiple occasions by ear doctors and hearing aid specialists that his hearing loss was likely noise induced.  The Veteran acknowledges that the continued deterioration of his hearing related to aging, but he asserts that it has been a problem since he was 30 to 40 years old and, therefore, he believes that aging was not the original cause of his hearing loss.  

The available service treatment records include the Veteran's December 1960 enlistment examination and July 1961 examination for release ACDUTRA, which showed pure tone thresholds of 0 at all levels, or hearing within normal limits.  Efforts were not made to obtain any further records relating to the Veteran's subsequent service in the U.S. Army Reserves, to include any hearing tests.

During an October 2011 VA examination, the examiner recorded pure tone thresholds of above 40 decibels at multiple levels bilaterally, which meet the criteria for a VA hearing loss disability.  See 38 C.F.R. § 3.385.  The examiner noted the hearing test results from the available service records, as well as the Veteran's reports of being trained on Howitzers and firing them regularly with no hearing protection.  Based on these reports, the VA examiner opined that it was at least as likely as not that the Veteran's currently diagnosed bilateral sensorineural hearing loss was caused by or a result of an event in military service.

The evidence of record is sufficient to grant service connection, including a current disability and a positive nexus opinion from the VA examiner relating the current disability to the Veteran's period of honorable service during ACDUTRA.  Although there may be additional pertinent records outstanding, there is no indication that they would help to further substantiate the Veteran's claim, and a remand is not authorized to develop for negative evidence.  There is no evidence to directly contradict the Veteran's statements regarding the nature and timing of his injury and hearing loss symptoms, and the Board finds him credible in this regard.  As such, resolving doubt in the Veteran's favor, the criteria for veteran status and service connection for hearing loss are met.  38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385.


ORDER

Veteran status is established, and service connection for hearing loss is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


